Exhibit 10.1.3

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of August 13, 2009, among
the Grantors listed on the signature pages hereof and those additional entities
that hereafter become parties hereto by executing the form of Supplement
attached hereto as Annex 1 (collectively, jointly and severally, the “Grantors”
and each, individually, a “Grantor”), and WELLS FARGO FOOTHILL, LLC, a Delaware
limited liability company, in its capacity as administrative agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns, the “Agent”).

W I T N E S S E T H:

WHEREAS, Stanadyne Intermediate Holding Corp., a Delaware corporation, as parent
(“Parent”), Stanadyne Corporation, a Delaware corporation (“Borrower”), the
lenders party thereto as “Lenders” (“Lenders”), and Agent are, contemporaneously
herewith, entering into (a) that certain Credit Agreement of even date herewith
(as amended, restated, modified, renewed or extended from time to time, the
“Domestic Credit Agreement”) and (b) that certain EXIM Guarantied Credit
Agreement of even date herewith (as amended, restated, modified, renewed or
extended from time to time, the “EXIM Credit Agreement”, and together with the
Domestic Credit Agreement, each, a “Credit Agreement”, and collectively, the
“Credit Agreements”);

WHEREAS, pursuant to the Credit Agreements, the Lender Group has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof, and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreements and this Agreement, and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreements
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreements, Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, the Secured Obligations.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Domestic Credit Agreement. Any terms used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Domestic Credit Agreement; provided,
however, that to the extent that the Code is used to define any term herein and
if such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:

(a) “Account” means an account (as that term is defined in Article 9 of the
Code).

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).



--------------------------------------------------------------------------------

(c) “Activation Instruction” has the meaning specified therefor in Section 6(l).

(d) “Agent” has the meaning specified therefore in the preamble to this
Agreement.

(e) “Agent’s Lien” means, collectively, “Agent’s Lien” as defined under the
Domestic Credit Agreement and “Agent’s Lien” as defined under the EXIM Credit
Agreement.

(f) “Bank Product Obligations” has the meaning specified therefor in the
Domestic Credit Agreement.

(g) “Bank Product Provider” has the meaning specified therefor in the Domestic
Credit Agreement.

(h) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(i) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(j) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.

(k) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(l) “Collateral” has the meaning specified therefor in Section 2.

(m) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1 attached hereto.

(n) “Controlled Account” has the meaning specified therefor in Section 6(1).

(o) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is among Parent or one of its Subsidiaries, Agent, and one of the
Controlled Account Banks.

(p) “Controlled Account Bank” has the meaning specified therefor in
Section 6(1).

(q) “Copyrights” means any and all copyrights and copyright registrations,
including, (i) the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 2 attached hereto and
made a part hereof, (ii) all reissues, continuations, extensions or renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.

 

2



--------------------------------------------------------------------------------

(r) “Copyright Security Agreement” means each Copyright Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in substantially the form of Exhibit A attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a security interest in all their
respective Copyrights.

(s) “Credit Agreement” and “Credit Agreements” have the meanings specified
therefor in the recitals to this Agreement.

(t) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(u) “Domestic Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.

(v) “Domestic Obligations” means the “Obligations” as defined under the Domestic
Credit Agreement.

(w) “Equipment” means equipment (as that term is defined in the Code).

(x) “Event of Default” means (i) any “Event of Default” as defined under the
Domestic Credit Agreement and (ii) any “Event of Default” as defined under the
EXIM Credit Agreement.

(y) “EXIM Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

(z) “EXIM Obligations” means the “Obligations” as defined under the EXIM Credit
Agreement.

(aa) “General Intangibles” means general intangibles (as that term is defined in
the Code) and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill (including the goodwill associated with any Trademark, Patent,
or Copyright), Patents, Trademarks, Copyrights, URLs and domain names,
industrial designs, other industrial or Intellectual Property or rights therein
or applications therefor, whether under license or otherwise, programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, computer programs, information contained
on computer disks or tapes, software, literature, reports, catalogs, pension
plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

(bb) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

(cc) “Guaranty” has the meaning specified therefor in each Credit Agreement.

(a) “Intellectual Property” means any and all Patents, Copyrights, Trademarks
(including the goodwill associated with such Trademarks), trade secrets,
know-how, inventions (whether or not patentable), algorithms, software programs
(including source code and object code), processes, product designs, industrial
designs, blueprints, drawings, data, customer lists, URLs and domain names,
specifications, documentations, reports, catalogs, and any other forms of
technology or proprietary information of any kind, including all rights therein
and all applications for registration or registrations thereof.

 

3



--------------------------------------------------------------------------------

(b) “Intellectual Property Licenses” means (i) any licenses or other similar
rights in Intellectual Property owned or controlled by any Grantor provided to
any third party and (ii) any licenses or other similar rights in Intellectual
Property owned by any third party provided to any Grantor, including any
software license agreements (other than for commercially available off-the-shelf
software that is generally available to the public which have been licensed to a
Grantor pursuant to end-user licenses), including the license agreements listed
on Schedule 3, and the right to use the foregoing in connection with the
enforcement of the Lender Group’s rights under the Loan Documents, including the
right to prepare for sale and sell any and all Inventory and Equipment now or
hereafter owned by any Grantor and now or hereafter covered by such licenses.

(dd) “Inventory” means inventory (as that term is defined in the Code).

(ee) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(ff) “Lender Group” means, collectively, the “Lender Group” as defined under the
Domestic Credit Agreement and the “Lender Group” as defined under the EXIM
Credit Agreement.

(gg) “Loan Document” means, collectively, the “Loan Documents” as defined under
the Domestic Credit Agreement and the “Loan Documents” as defined under the EXIM
Credit Agreement.

(hh) “Loan Party” means, collectively, a “Loan Party” as defined under the
Domestic Credit Agreement and a “Loan Party” as defined under the EXIM Credit
Agreement.

(ii) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(jj) “Obligations” means, collectively, the Domestic Obligations and the EXIM
Obligations.

(kk) “Patents” means patents and patent applications, including, (i) the patents
and patent applications listed on Schedule 4 attached hereto and made a part
hereof, (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.

(ll) “Patent Security Agreement” means each Patent Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in substantially the form of Exhibit B attached hereto,
pursuant to which Grantors have granted to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a security interest in all their
respective Patents.

(mm) “Pledged Companies” means, each Person listed on Schedule 5 hereto as a
“Pledged Company”, together with each other Person, all or a portion of whose
Stock is acquired or otherwise owned by a Grantor after the Closing Date.

 

4



--------------------------------------------------------------------------------

(nn) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, including, in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Stock,
the right to receive any certificates representing any of the Stock, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

(oo) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.

(pp) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(qq) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(rr) “Proceeds” has the meaning specified therefor in Section 2.

(ss) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(tt) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(uu) “Rescission” has the meaning specified therefor in Section 6(l).

(vv) “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of Grantors (or any of them) arising from this
Agreement, each Credit Agreement, or the other Loan Documents (including any
Guaranty), (b) all Bank Product Obligations, and (c) all Obligations of
Borrower, including, in the case of each of clauses (a), (b) and (c), reasonable
attorneys fees and expenses and any interest, fees, or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding.

(ww) “Securities Account” means a securities account (as that term is defined in
the Code).

(xx) “Security Interest” has the meaning specified therefor in Section 2.

(yy) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code) and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investments Related Property.

(zz) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6 attached hereto and made a part hereof, (ii) all renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.

 

5



--------------------------------------------------------------------------------

(aaa) “Trademark Security Agreement” means each Trademark Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit D attached
hereto, pursuant to which Grantors have granted to Agent, for the benefit of the
Lender Group and the Bank Product Providers, a security interest in all their
respective Trademarks.

(bbb) “Triggering Event” means, as of any date of determination, that (a) an
Event of Default has occurred, or (b) Excess Availability is less than
$8,000,000.

(ccc) “URL” means “uniform resource locator,” an internet web address.

2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of the Lender Group and the Bank Product
Providers, to secure the Secured Obligations, a continuing security interest
hereinafter referred to as the “Security Interest” in all personal property of
such Grantor whether now owned or hereafter acquired or arising and wherever
located, including such Grantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s interest with respect to any Deposit Account;

(e) all of such Grantor’s Equipment and fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s rights in respect of Supporting Obligations;

(k) all of such Grantor’s interest with respect to any Commercial Tort Claims;

(l) all of such Grantor’s money, Cash Equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
Agent or any other member of the Lender Group;

(m) all of the proceeds (as that term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, General Intangibles, Inventory, Investment Related Property,
Negotiable Collateral, Supporting Obligations, money, or other tangible or
intangible property resulting from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, whatever is collected
on, or distributed on account of any of the foregoing, any and all rights
arising out of the foregoing, the proceeds of any award in condemnation with
respect to any of the foregoing, any rebates or refunds, whether for taxes or
otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, claims

 

6



--------------------------------------------------------------------------------

arising out of the loss, non-conformity, or interference with the use of,
defects, or infringement of rights in, or damage to, any of the foregoing, and
all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, insurance, or guaranty payable by reason of loss or
non-conformity of, defects or infringement of rights in, or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Stock of any CFC, solely to the
extent that such Stock represents more than 65% of the outstanding voting Stock
of such CFC; (ii) any rights or interest under any contract, lease, permit,
license, charter or license agreement covering real or personal property of any
Grantor if under the terms of such contract, lease, permit, license, charter or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, charter or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, charter or license agreement has
not been obtained (provided, that, (A) the foregoing exclusions of this clause
(ii) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the Code or other applicable law, or (2) to apply to the extent that
any consent or waiver has been obtained that would permit the Security Interest
or Lien notwithstanding the prohibition or restriction on the pledge of such
asset and (B) the foregoing exclusions of clauses (i) and (ii) shall in no way
be construed to limit, impair, or otherwise affect any of Agent’s, any other
member of the Lender Group’s or any Bank Product Provider’s continuing security
interests in and liens upon any rights or interests of any Grantor in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, charter, license agreement, asset, or Stock
(including any Accounts or Stock), or (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
charter, license agreement, asset, or Stock); or (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law.

3. Security for Obligations. The Security Interest created hereby secures the
payment and performance of the Secured Obligations, whether now existing or
arising hereafter. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, each Credit Agreement, or other Loan
Documents, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of each Credit Agreement
and the other Loan Documents. Without limiting the generality of the foregoing,
it is the intention of the parties

 

7



--------------------------------------------------------------------------------

hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, and dividend rights, shall remain in the applicable
Grantor until Agent shall notify the applicable Grantor after the occurrence and
during the continuance of an Event of Default of Agent’s exercise of voting,
consensual, or dividend rights with respect to the Pledged Interests pursuant to
Section 15 hereof.

5. Representations and Warranties. Each Grantor hereby represents and warrants
as follows:

(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of each Credit Agreement.

(b) Schedule 7 attached hereto sets forth all Real Property owned by Grantors as
of the Closing Date.

(c) As of the Closing Date: (i) Schedule 2 provides a complete and correct list
of all registered Copyrights, applications for registration of Copyrights, and
any other Copyrights that are material to the conduct of the business of any
Grantor that are owned by any Grantor; (ii) Schedule 3 provides a complete and
correct list of all Intellectual Property Licenses entered into by any Grantor
in which (A) any Grantor has provided any license or other rights in
Intellectual Property owned or controlled by such Grantor to a third party, or
(B) any third party has granted to any Grantor any license or other rights in
Intellectual Property owned or controlled by the third party that is material to
the business of such Grantor, including any Intellectual Property that is
incorporated in any product marketed, sold, or distributed by such Grantor;
(iii) Schedule 4 provides a complete and correct list of all Patents and
applications for Patents owned by any Grantor; and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks, applications for
registration of Trademarks, and unregistered Trademarks that are material to the
conduct of the business of any Grantor that are owned by any Grantor.

(d) As of the Closing Date and as of the date of the making of each Advance
under the Credit Agreement:

(i) Grantors exclusively own all right, title and interest in and to the
Copyrights listed on Schedule 2, Patents listed on Schedule 4, and Trademarks
listed on Schedule 6, free and clear of any Liens, other than the Permitted
Liens;

(ii) each Grantor owns or holds licenses in all Intellectual Property that are
necessary to the conduct of its business as currently conducted;

(iii) to each Grantor’s knowledge, no third party has infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights owned by such Grantor that is material to the business of such
Grantor;

(iv) to each Grantor’s knowledge, (A) such Grantor has never infringed or
misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any third party in any material respect, and
(B) no product manufactured, used, distributed, licensed, or sold by or service
provided by such Grantor has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights of any third
party in any material respect;

(v) there are no pending, or to any Grantor’s knowledge, threatened infringement
or misappropriation claims or proceedings pending against any Grantor, and no
Grantor has received any written notice or other written communication of any
actual or alleged infringement or misappropriation of any Intellectual Property
rights of any third party;

(vi) to each Grantor’s knowledge, all registered Copyrights, registered
Trademarks, and issued Patents that are owned by such Grantor are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect;

 

8



--------------------------------------------------------------------------------

(vii) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor;

(viii) all employees and contractors of each Grantor who were materially
involved in the creation or development of any Intellectual Property for such
Grantor that is material to the business of the Grantor have signed agreements
containing assignment (or, in the case of contractors, sharing) of Intellectual
Property rights and obligations of confidentiality;

(ix) this Agreement is effective to create a valid and continuing Lien on all
Intellectual Property and Intellectual Property Licenses in which any Grantor
has any right, title, or interest. Upon filing of the Copyright Security
Agreement with the United States Copyright Office, filing of the Patent Security
Agreement and the Trademark Security Agreement with the United States Patent and
Trademark Office, and the filing of appropriate financing statements in the
jurisdictions listed on Schedule 8, all action necessary or desirable to protect
and perfect the Security Interest in and to each Grantor’s Patents, Trademarks,
or Copyrights has been taken and such perfected Security Interest is enforceable
as such as against any and all creditors of and purchasers from any Grantor; and

(x) no Grantor has any ownership interest in any Copyright that is necessary in
connection with the operation of such Grantor’s business, except for those
Copyrights identified on Schedule 2 which have been registered with the United
States Copyright Office.

(e) This Agreement creates a valid security interest in the Collateral of each
of Grantors, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8 attached hereto.
Upon the making of such filings, Agent shall have a first priority perfected
security interest in the Collateral (subject to Permitted Liens) of each Grantor
to the extent such security interest can be perfected by the filing of a
financing statement. All action by any Grantor necessary to protect and perfect
such security interest on each item of Collateral has been duly taken.

(f) Except for the Security Interest created hereby, (i) each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Stock of the Pledged Companies of
such Grantor identified on Schedule 5 hereto as supplemented or modified by any
Pledged Interests Addendum or any Supplement to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Related
Property pledged by such Grantor to Agent as provided herein; (iv) all actions
necessary or desirable to perfect, establish the first priority of, or otherwise
protect, Agent’s Liens in the Investment Related Property, and the proceeds
thereof, have been duly taken, (A) upon the execution and delivery of this
Agreement; (B) upon the taking of possession by Agent of any certificates
constituting the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers endorsed in blank by
the applicable Grantor; (C) upon the filing of financing statements in the
applicable jurisdiction set forth on Schedule 8 attached hereto for such Grantor
with respect to the Pledged Interests of such Grantor that are not represented
by certificates, and (D) with respect to any Securities Accounts, upon the
delivery of Control Agreements with respect thereto; and (v) each Grantor has
delivered to and deposited with Agent (or, with respect to any Pledged Interests
created or obtained after the Closing Date, will deliver and deposit in

 

9



--------------------------------------------------------------------------------

accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor. No Intellectual Property License
to which such Grantor is a party requires any consent for such Grantor to grant
the security interest granted hereunder in such Grantor’s right, title or
interest in or to any Copyrights, Patents, Trademarks or material Intellectual
Property Licenses.

(h) Schedule 9 attached hereto sets forth all motor vehicles owned by Grantors
as of the Closing Date, by model, model year and vehicle identification number
(“VIN”).

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22 hereof:

(a) Possession of Collateral. In the event that any Collateral (to the extent
the aggregate fair market value of all such Collateral for all Grantors exceeds
$100,000), including proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, or Chattel Paper, and if and to the
extent that perfection or priority of Agent’s Security Interest is dependent on
or enhanced by possession, the applicable Grantor, immediately upon the request
of Agent, shall execute such other documents and instruments as shall be
requested by Agent or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Agent, together with such undated powers endorsed in blank as shall be requested
by Agent;

(b) Chattel Paper.

(i) Each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by each Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Foothill, LLC, as Agent for the benefit of the Lender
Group and the Bank Product Providers”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by each Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each bank
maintaining a Deposit Account for such Grantor;

(ii) Except to the extent otherwise excused by each Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor;

 

10



--------------------------------------------------------------------------------

(iii) Except to the extent otherwise excused by each Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement with respect to all of
such Grantor’s electronic chattel paper, investment property, and
letter-of-credit rights;

(d) Letter-of-Credit Rights. Each Grantor that is or becomes the beneficiary of
a letter of credit (to the extent the aggregate fair market value of all such
Collateral for all Grantors exceeds $100,000) shall promptly (and in any event
within two (2) Business Days after becoming a beneficiary), notify Agent thereof
and, upon the request by Agent, enter into a tri-party agreement with Agent and
the issuer or confirming bank with respect to letter-of-credit rights assigning
such letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance satisfactory to Agent;

(e) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
two (2) Business Days of receipt thereof), notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim after the date hereof
and, upon request of Agent, promptly amend Schedule 1 to this Agreement to
describe such after-acquired Commercial Tort Claim in a manner that reasonably
identifies such Commercial Tort Claim, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things reasonably deemed necessary or desirable by Agent to give Agent a first
priority, perfected security interest in any such Commercial Tort Claim;

(f) Government Contracts. If any Account or Chattel Paper (to the extent the
aggregate fair market value of all such Collateral for all Grantors exceeds
$250,000) arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within five (5) Business Days of the creation
thereof) notify Agent thereof in writing and execute any instruments or take any
steps reasonably required by Agent in order that all moneys due or to become due
under such contract or contracts shall be assigned to Agent, for the benefit of
the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, each
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;

(ii) Each Grantor shall have the duty, to the extent necessary or economically
desirable in the operation of such Grantor’s business, to protect and diligently
enforce and defend at such Grantor’s expense its Intellectual Property,
including (A) to diligently enforce and defend, including promptly suing for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any third party, (B) to prosecute diligently any trademark application or
service mark application that is part of the Trademarks pending as of the date
hereof or hereafter until the termination of this Agreement, (C) to prosecute
diligently any patent application that is part of the Patents pending as of the
date hereof or hereafter until the termination of this Agreement, and (D) to
take all reasonable and necessary action to preserve and maintain all of such
Grantor’s Trademarks, Patents, Copyrights, Intellectual Property Licenses, and
its rights therein, including paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability. Each Grantor shall promptly file an application with the
United States Copyright Office for any Copyright that has not been registered
with the United States Copyright Office that cover any Copyright that is
necessary in connection with the operation of such Grantor’s business. Any
expenses incurred in connection with the foregoing shall be borne by the
appropriate Grantor. Each Grantor further agrees not to abandon any Trademark,
Patent, Copyright, or Intellectual Property License that is necessary or
economically desirable in the operation of such Grantor’s business;

 

11



--------------------------------------------------------------------------------

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(g), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but any member of the Lender Group may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Loan Account;

(iv) In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, (A) file an application for the registration of
any Patent or Trademark with the United States Patent and Trademark Office
without giving Agent written notice thereof promptly thereafter and complying
with Section 6(g)(i); or (B) file an application for the registration of any
Copyright with the United States Copyright Office without giving Agent written
notice thereof at least three (3) Business Days prior to such filing and
complying with Section 6(g)(i);

(v) Each Grantor shall take actions reasonably necessary, as determined in such
Grantor’s reasonable business discretion, to protect the confidentiality of the
Intellectual Property that is material to its business, including, as applicable
(A) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements; (B) taking
actions reasonably necessary to ensure that no trade secret falls into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all computer software programs and applications of which it is the owner
or licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions; and

(vi) No Grantor shall enter into any Intellectual Property License to receive
any license or rights in any material Intellectual Property of a third party
unless such Grantor has used commercially reasonable efforts to permit the
assignment of such Intellectual Property License (and all rights of Grantor
thereunder) to the Lenders or the Agent (and any transferees of the Lenders or
the Agent, as applicable).

(h) Investment Related Property.

(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the Closing Date, it shall promptly (and in any event within
five (5) Business Days of receipt thereof) deliver to Agent a duly executed
Pledged Interests Addendum identifying such Pledged Interests;

(ii) All sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor after the
occurrence and during the continuance of an Event of Default shall be held by
the Grantors in trust for the benefit of Agent segregated from such Grantor’s
other property, and such Grantor shall deliver it forthwith to Agent’s in the
exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each notice or
other communication received by it in respect of any Pledged Interests;

 

12



--------------------------------------------------------------------------------

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests other than pursuant to the
Loan Documents or as otherwise agreed to by the Agent in its reasonable
discretion;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof; and

(vi) As to all limited liability company or partnership interests issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;

(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property it will promptly (and in any
event within fifteen (15) Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Lender Group and the Bank Product Providers, a first priority Mortgage on
each fee interest in Real Property now or hereafter owned by such Grantor and
shall deliver such other documentation and opinions, in form and substance
reasonably satisfactory to Agent, in connection with the grant of such Mortgage
as Agent shall request in its Permitted Discretion, including title insurance
policies, financing statements, fixture filings and environmental audits and
such Grantor shall pay all recording costs, intangible taxes and other fees and
costs (including reasonable attorneys fees and expenses) incurred in connection
therewith. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, all of the Collateral shall remain personal property regardless
of the manner of its attachment or affixation to real property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by each Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;

(k) Other Actions as to Any and All Collateral. Each Grantor shall promptly (and
in any event within five (5) Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral after the date hereof consisting of Trademarks, Patents,
Copyrights or Intellectual Property Licenses, (ii) acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Investment Related
Property, Chattel Paper (electronic, tangible or otherwise), documents (as
defined in Article 9 of the Code), promissory notes (as defined in the Code), or
instruments (as defined in the Code) (to the extent the aggregate fair market
value of all such Collateral for all Grantors exceeds $100,000) or (iii) any
amount payable under or in connection with any of the Collateral being or
becoming evidenced after the date hereof by any Chattel Paper, documents,
promissory notes or instruments (to the extent the aggregate fair market value
of all such Collateral for all Grantors exceeds $100,000) and, in each such case
upon the request of Agent, promptly execute such other documents, or if
applicable, deliver such Chattel Paper, other documents or certificates
evidencing any Investment Related Property and do such other acts or things
deemed necessary or desirable by Agent to protect Agent’s Security Interest
therein;

 

13



--------------------------------------------------------------------------------

(l) Controlled Accounts.

(i) Parent shall and shall cause each other Loan Party to (i) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at one or more of the banks set forth on Schedule 6(l) (each a
“Controlled Account Bank”), and shall take reasonable steps to ensure that all
of its and its Subsidiaries’ (that are Loan Parties) Account Debtors forward
payment of the amounts owed by them directly to such Controlled Account Bank,
and (ii) deposit or cause to be deposited promptly, and in any event no later
than the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to a Loan
Party) into a bank account of such Loan Party (each, a “Controlled Account”) at
one of the Controlled Account Banks.

(ii) Each Controlled Account Bank shall establish and maintain Controlled
Account Agreements with Agent and the applicable Loan Party, in form and
substance reasonably acceptable to Agent. Each such Controlled Account Agreement
shall provide, among other things, that (a) the Controlled Account Bank will
comply with any instructions originated by Agent directing the disposition of
the funds in such Controlled Account without further consent by the applicable
Loan Party, (b) the Controlled Account Bank has no rights of setoff or
recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (c) upon the instruction of the Agent (an “Activation
Instruction”), the Controlled Account Bank will forward by daily sweep all
amounts in the applicable Controlled Account to the Agent’s Account. Agent
agrees not to issue an Activation Instruction with respect to the Controlled
Accounts unless a Triggering Event has occurred and is continuing at the time
such Activation Instruction is issued. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction (the “Rescission”) if:
(A) the Triggering Event upon which such Activation Instruction was issued has
been waived in writing in accordance with the terms of this Agreement, and
(B) no additional Triggering Event has occurred and is continuing prior to the
date of the Rescission or is reasonably expected to occur on or immediately
after the date of the Rescission.

(iii) So long as no Event of Default has occurred and is continuing, Borrower
may amend Schedule 6(l) to add or replace a Controlled Account Bank or
Controlled Account; provided, however, that (i) such prospective Controlled
Account Bank shall be reasonably satisfactory to Agent, and (ii) prior to the
time of the opening of such Controlled Account, the applicable Loan Party and
such prospective Controlled Account Bank shall have executed and delivered to
Agent a Controlled Account Agreement. Parent shall and shall cause each other
Loan Party to close any of its Controlled Accounts (and establish replacement
Controlled Account accounts in accordance with the foregoing sentence) as
promptly as practicable and in any event within 45 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Controlled Account Bank with respect to Controlled Account
Accounts or Agent’s liability under any Controlled Account Agreement with such
Controlled Account Bank is no longer acceptable in Agent’s reasonable judgment;
and

(m) Motor Vehicles. Upon request of Agent after the occurrence and during the
continuance of an Event of Default, with respect to all motor vehicles owned by
any Grantor, Grantor shall deliver to Agent, a certificate of title for all such
motor vehicles and shall cause those title certificates to be filed (with the
Agent’s Lien noted thereon) in the appropriate state motor vehicle filing
office.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in either Credit Agreement, such provision of such
Credit Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent

 

14



--------------------------------------------------------------------------------

hereunder. In the event of any conflict between any provision in this Agreement
and a provision in a Copyright Security Agreement, Trademark Security Agreement
or Patent Security Agreement, such provision of this Agreement shall control.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as may be necessary or as Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency
thereof or for filing office acceptance. Each Grantor also hereby ratifies any
and all financing statements or amendments previously filed by Agent in any
jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9- 509(d)(2) of
the Code.

9. Agent’s Right to Perform Contracts, Exercise Rights. etc. Upon the occurrence
and during the continuance of an Event of Default, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could,
(b) shall have the right to use any Grantor’s rights under Intellectual Property
Licenses in connection with the enforcement of the Agent’s rights hereunder,
including the right to prepare for sale and sell any and all Inventory and
Equipment now or hereafter owned by any Grantor and now or hereafter covered by
such licenses, and (c) shall have the right to request that any Stock that is
pledged hereunder be registered in the name of Agent or any of its nominees.

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under either Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

 

15



--------------------------------------------------------------------------------

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) to bring suit in its own name to enforce the Trademarks, Patents, Copyrights
and Intellectual Property Licenses and, if Agent shall commence any such suit,
the appropriate Grantor shall, at the request of Agent, do any and all lawful
acts and execute any and all proper documents reasonably required by Agent in
aid of such enforcement, provided that Agent on behalf of the Lender Group shall
have such right, but shall not be so obligated.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received, by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Providers, or that Agent has a security interest therein, and (b) collect the
Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the

 

16



--------------------------------------------------------------------------------

advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

15. Voting Rights.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights,
and all other ownership or consensual rights in respect of the Pledged Interests
owned by such Grantor, but under no circumstances is Agent obligated by the
terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent and the other members of the Lender Group or the value of
the Pledged Interests.

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any of Grantors or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least 10 days notice to any of Grantors of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and specifically such
notice shall constitute a reasonable “authenticated notification of disposition”
within the meaning of Section 9-611 of the Code. Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor agrees
that the internet shall constitute a “place” for purposes of Section 9-610(b) of
the Code.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned by
any of the Grantors or

 

17



--------------------------------------------------------------------------------

with respect to which any of the Grantors have rights under license, sublicense,
or other agreements, as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any of Grantors or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any of the Grantors’
Deposit Accounts in which Agent’s Liens are perfected by control under
Section 9-104 of the Code, instruct the bank maintaining such Deposit Account
for the applicable Grantor to pay the balance of such Deposit Account to or for
the benefit of Agent, and (ii) with respect to any of Grantors’ Securities
Accounts in which the Agent’s Liens are perfected by control under Section 9-106
of the Code, instruct the securities intermediary maintaining such Securities
Account for the applicable Grantor to (A) transfer any cash in such Securities
Account to or for the benefit of Agent, or (B) liquidate any financial assets in
such Securities Account that are customarily sold on a recognized market and
transfer the cash proceeds thereof to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreements. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

17. Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent of any or all
such other rights, powers, or remedies.

18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

18



--------------------------------------------------------------------------------

19. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification and
its related parties as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and each Credit Agreement and the repayment of the Secured
Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses (as defined under
each Credit Agreement) which Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon the occurrence and during the continuance of an Event of
Default, the sale of, collection from, or other realization upon, any of the
Collateral in accordance with this Agreement and the other Loan Documents,
(iii) the exercise or enforcement of any of the rights of Agent hereunder or
(iv) the failure by any of Grantors to perform or observe any of the provisions
hereof.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each of Grantors to which such
amendment applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Domestic Credit Agreement, and to any of the Grantors
at their respective addresses specified in the Domestic Credit Agreement or
Guaranty, as applicable, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party.

22. Continuing Security Interest: Assignments under Credit Agreements. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of each Credit Agreement and
the Commitments (as defined under each Credit Agreement) have expired or have
been terminated, (b) be binding upon each of Grantors, and their respective
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
Agent, and its successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender may, in accordance with the
provisions of either Credit Agreement, assign or otherwise transfer all or any
portion of its rights and obligations under such Credit Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise. Upon
payment in full in cash of the Obligations in accordance with the provisions of
each Credit Agreement and the expiration or termination of the Commitments (as
defined under each Credit Agreement), the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of either Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances (as defined under each Credit Agreement) or other loans made by any
Lender to Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any of Grantors from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of each Credit
Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

 

19



--------------------------------------------------------------------------------

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
CITY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

24. New Subsidiaries. Pursuant to Section 5.11 of each Credit Agreement, any new
(whether by acquisition or creation) direct or indirect Subsidiary (which is not
a CFC) of any Grantor is required to enter into this Agreement by executing and
delivering in favor of Agent a supplement to this Agreement in the form of Annex
1 attached hereto. Upon the execution and delivery of Annex 1 by such new
Subsidiary, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Providers.

26. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of

 

20



--------------------------------------------------------------------------------

an executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms of each Credit Agreement) of all
Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
Bank Product Providers to remain outstanding and that are not required by the
provisions of either Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

[Signature page to follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

STANADYNE INTERMEDIATE HOLDING

CORP.,

a Delaware corporation

By:   /s/ Stephen S. Langin Name:   Stephen S. Langin Title:   Vice President,
Chief Financial Officer and Secretary

 

STANADYNE CORPORATION,

a Delaware corporation

By:   /s/ Stephen S. Langin Name:   Stephen S. Langin Title:   Vice President,
Chief Financial Officer and Secretary

[Signature page to Security Agreement]

 

S-1



--------------------------------------------------------------------------------

ACCEPTED AND

ACKNOWLEDGED BY AGENT:

   

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company,

as Agent

    By:   /s/ Samantha Alexander       Name:   Samantha Alexander       Title:  
Vice President

[Signature page to Security Agreement]

 

S-2



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF SUPPLEMENT

Supplement No.              (this “Supplement”) dated as of
                        , to the Security Agreement dated as of
[                ], 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) by each of the parties
listed on the signature pages thereto and those additional entities that
thereafter become parties thereto (collectively, jointly and severally,
“Grantors” and each individually “Grantor”) and Agent (as defined below).

W I T N E S S E T H:

WHEREAS, the Security Agreement was entered into pursuant to (a) that certain
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Domestic Credit Agreement”), dated as of August 13, 2009, by
and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), STANADYNE INTERMEDIATE
HOLDING CORP., a Delaware corporation (“Parent”), and STANADYNE CORPORATION, a
Delaware corporation (“Borrower”), and (b) that certain EXIM Guarantied Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “EXIM Credit Agreement”, and together with the Domestic Credit
Agreement, each, a “Credit Agreement”, and collectively, the “Credit
Agreements”), dated as of August 13, 2009, by and among the Lenders, Agent,
Parent, and Borrower; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 5.11 of each Credit Agreement and Section 24 of the
Security Agreement, new direct or indirect Subsidiaries of Parent (other than
any CFC), must execute and deliver certain Loan Documents, including the
Security Agreement, and the execution of the Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Supplement in favor of Agent, for the
benefit of the Lender Group and the Bank Product Providers;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby grant, assign, and pledge to Agent,
for the benefit of the Lender Group and the Bank Product Providers, a security
interest in and security title to all assets of such New Grantor including, all
property of the type described in Section 2 of the Security Agreement to secure
the full and prompt payment of the Secured Obligations, including, any interest
thereon, plus reasonable attorneys’ fees and expenses if the Secured Obligations
represented by the Security Agreement are collected by law, through



--------------------------------------------------------------------------------

an attorney-at-law, or under advice therefrom. Schedule 1, “Commercial Tort
Claims”, Schedule 2, “Copyrights”, Schedule 3, “Intellectual Property Licenses”,
Schedule 4, “Patents”, Schedule 5, “Pledged Companies”, Schedule 6,
“Trademarks”, Schedule 6(l), “Controlled Account Banks”, “Trademarks”, Schedule
7, “Owned Real Property,” Schedule 8, “List of Uniform Commercial Code Filing
Jurisdictions”, and Schedule 9 “Motor Vehicles” attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule
6(l), Schedule 7, Schedule 8, and Schedule 9 respectively, to the Security
Agreement and shall be deemed a part thereof for all purposes of the Security
Agreement. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include each New Grantor. The Security Agreement is incorporated
herein by reference.

2. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Supplement has been duly executed and delivered
by such New Grantor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

NEW GRANTORS:     [Name of New Grantor, a                             ]     By:
          Name:           Title:         [Name of New Grantor, a
                            ]     By:           Name:           Title:    
AGENT:     WELLS FARGO FOOTHILL, LLC, as Agent     By:           Name:          
Title:    



--------------------------------------------------------------------------------

The registrants agree to furnish supplementally a copy of any omitted exhibit or
schedule to the Securities and Exchange Commission upon request.